ALLOWABILITY NOTICE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	The Amendment filed on Feb. 01, 2021 has placed the application in condition for allowance.  Claims 1, 2, 4-15, and 17-20 are allowed; and claims 3 and 16 are cancelled.
	The claimed invention introduces a printing system and a method for performing segment printing of a large-size object such as a poster, billboard, and etc. with high-quality printouts.  The system prints the large-size object such with no scaling required so as to ensure quality of the printed large-size object as well as maintain original size of the object.  The large-size object is printed with the best possible combination of multiple sheets available in the printing device by automatically splitting the large-size object into multiple smaller segments based on the available sheets in the printing device.  Specifically, it divides the large-size object into NxN (N>=8) spatial segments of equal size based on the size of the large-size object; identifies different sizes of sheets pre-loaded in the printing device; and compares size of the single spatial segment with different sizes of sheets pre-loaded in the printing device.  It further prints multiple segments of the large-size object with geometric image transformation, image spatial transformation on the coordinates to align images accurately with morphing and orientation and thus, accommodate several segments of the large-size object in the 
The cited references divide the original image based on selected paper size and specified magnification.  They fail to disclose dividing the large-size object into NxN (N>=8) spatial segments of equal size based on measured size of the large-size object.  That is, the size of the spatial segments is dependent on the size of the large-size object.  The specific claim language incorporating subject matters that are allowable when combined with the rest limitations in the independent claims 1,11, and 15 includes: “the size of the spatial segments dependent on the size of the large-size object; measuring the size of a single spatial segment; identifying different sizes of sheets pre-loaded in the printing device; and comparing the measured size of the single spatial segment with different sizes of sheets pre-loaded in the printing device, wherein the comparing the measured size of the single spatial segment with the different sizes of sheets pre- loaded in the printing device comprises comparing the width and height of the single spatial segment with the width and height of each available sheet based on the following expression:  
    PNG
    media_image1.png
    36
    530
    media_image1.png
    Greyscale
 based on the comparison, ascertaining a number of largest size sheets that map with a maximum number of spatial segments out of the NxN spatial segments; for un-mapped spatial segments, performing one or more of the following: ascertaining a number of second largest size sheets to map on un- mapped spatial segments, or Page 2 of 19Application No: 16/171,395 Reply to Office Action of November 12, 2020 ascertaining a number of the second largest size sheets and smallest size sheets, to map on the un-mapped spatial segments, or ascertaining a number of individual sheets having size matching to map on the un-mapped spatial segments, when the number of the largest 
The remaining dependent claims 2, 4-10, 12-14, and 17-20 are allowed for their corresponding dependencies to the independent claims 1, 11, and 15.

Contact
3.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 


    /Fan Zhang/
								    Patent Examiner, Art Unit 2674